ORDER

PER CURIAM.
James Willyard (Defendant) appeals the judgment entered upon a jury verdict finding him guilty of one count of second degree murder, in violation of section 565.021 RSMo 1994, and one count of armed criminal action, in violation of section 571.015 RSMo 1994, for which he was sentenced to concurrent terms of thirty years. On appeal, Defendant claims the trial court (1) erred in limiting defense counsel’s cross-examination of the State’s eyewitness, (2) erred in allowing the State to question the venire panel as to whether anyone would be unable to judge the case fairly knowing that the Defendant, who is white, had accused three young black men of the murder for which he was on trial, and (3) committed plain error in failing to sua sponte modify the second degree murder instruction to include language that Defendant had not acted under sudden passion and in failing to sua sponte submit to the jury an instruction on the lesser included offense of voluntary manslaughter.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears and an extended opinion would serve no jurisprudential purpose. We have, however, prepared an accompanying memorandum for the use of the parties only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).